Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Appeal Brief received on 24 June 2021 has been acknowledged and entered.   Appellant’s arguments, see (pages 9-10), filed 24 June 2021, with respect to the rejection of claim 5 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 
Claims 16-32 were previously canceled. 
No new claims have been added.  
Claims 1-4, 6-12, and 15 are currently pending due to claims 5 and 13-14 being  canceled by Examiner’s amendment. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings filed on 07 August 2019 are accepted by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Michael Hawkins (Reg. No. 57,867) on 22 September 2021.
The application has been amended as follows: 
	
In the Claims
  (Currently Amended) A system for broadcasting on-duty adventure opportunities among computing devices, the system comprising:	an adventure management computer system to manage information and reservations for adventure opportunities, the adventure management computer system comprising:		a frontend (i) to receive requests to activate on-duty adventure opportunities and (ii) to transmit (a) push notifications to selected mobile computing devices related to activated on-duty adventure opportunities and (b) local beacon signal identifiers for mobile-to-mobile beacon signal transmissions for the activated on-duty adventure opportunities,		a backend (i) to select the mobile computing from among a group of mobile computing devices based, at least in part, proximity of the mobile computing devices to the on-duty adventure opportunities and (ii) to generate the local beacon signal identifiers, and		a data storage system to store user data and adventure data according to a particular database schema, wherein the user data includes, at least, location information for users associated with the group of mobile computing devices, wherein the adventure data includes, at least, (i) adventure information and (ii) the local beacon signal identifiers;	a guide mobile computing device to activate an on-duty adventure opportunity and to locally broadcast information for the on-duty adventure opportunity, the guide mobile computing device comprising:		a display to output user interface control features for activating the on-duty adventure opportunity,		an input subsystem to receive user input activating the on-duty adventure opportunity, the input subsystem of the guide mobile computing device further configured to receive adventure definition selections from each of: an activity category ,
wherein the activated on-duty adventure opportunity is configured to be reserved by the participant mobile computing device based on the local beacon signals from the guide mobile computing device being detected and without the participant mobile computing device needing to determine its own location, and
wherein the guide mobile computing device is configured to receive a confirmation that the on-duty adventure opportunity is reserved, the confirmation including contact information for a user associated with the participant mobile computing device that, prior to the on-duty adventure opportunity being reserved, was not available on the guide mobile computing device.


9. 	(Currently Amended) A method for broadcasting on-duty adventure opportunities among computing devices, the method comprising:	receiving, via a user interface on a mobile computing device, user input for adventure definition selections from each of: an activity category field, an experience level field, a cancellation policy field, a photo selection field, and an interactive map presented on the display of the guide mobile computing device, said adventure definitions at least partially defining an adventure opportunity;
receiving, via the user interface of the mobile computing device, user input to activate said adventure opportunity into an on-duty adventure opportunity;	obtaining, from a location subsystem of the mobile computing device, a current location of the mobile computing device;	transmitting, using a first wireless chipset of the mobile computing device, a request to an adventure management computer system for activating the on-duty adventure opportunity, wherein the request includes, at least, the current location;	receiving, using the first wireless chipset of the mobile computing device, confirmation that that on-duty adventure opportunity has been activated and an identifier for the activated on-duty adventure opportunity;	repeatedly transmitting, using a second wireless chipset of the mobile computing device, a beacon signal that includes, at least, the identifier for the activated on-duty adventure opportunity in the payload, wherein the beacon signal is formatted to be detected by another mobile computing device that, upon detection, will automatically cause the other mobile computing device to request adventure information from the adventure management computer system and to present an interface with reservation control features for the on-duty adventure opportunity; 	receiving, using the first wireless chipset of the mobile computing device, confirmation that the other mobile computing device has reserved the on-duty adventure opportunity; and	stopping, by the mobile computing device, the repeated transmission of the beacon signal in response to receiving the confirmation,
wherein the activated on-duty adventure opportunity is reserved by the other mobile computing device based on the beacon signals from the mobile computing device being detected and without the other mobile computing device needing to determine its own location, and
wherein the confirmation includes contact information for a user associated with the other mobile computing device that, prior to the on-duty adventure opportunity being reserved, was not available on the mobile computing device.

13.   (Canceled)

14.   (Canceled) 

15.   (Currently Amended) The method of claim 9 [[14]], wherein contact information for a user of the mobile computing device is transmitted to the other computing device with confirmation of the reservation.

Allowable Subject Matter
Claims 1-4, 6-12, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As per independent Claims 1 and 9, the best prior art,
1) Flores et al.   (US PG Pub. 2013/0024203 A1),discloses providing dynamic recommendations for points of interest utilizing automatically obtained collective telemetry to enhance user experience which includes a recommendation engine configured to generate a recommendation associated with telemetry received from one or more computing devices linked to one or more points of interest, wherein the recommendation can be generated utilizing a historic data, a recommendation criterion, and a preference;
2) Bassett et al. (US PG Pub. 2016/0092954 A1) mobile device location-enabled service provisioning by receiving data including a customer account identifier and an identifier of a beacon device through a network from a mobile device where a location of a customer of the customer identifier is determined relative to the beacon device; and activities are initiated with 
3) Jiang et al.  (US PG Pub. 2016/0239737 A1) discloses future event detection where a personalized future event notification may be provided to a client device by displayed to the user through at least one of email interface, a text message interface, an instant message interface, a website such as a web page interface, an application interface, and a push notification interface;  
4) Bakewell et al. ; US PG Pub. 2008/020122 A1) discloses interactive, Internet-based, trip planning, travel resource, travel community, virtual travel, travel-based education, travel-related gaming and virtual/live tour system, methods, and processes, emphasizing a user's ability to tailor complete travel, trip, route, game and touring choices to unique user-specified personal interests, preferences, and special requirements for self and companions where a user may make selections based on the user’s skill level; 
5) Cundle (US PG Pub. 2013/0304522 A1) discloses computer based method of managing, saving for, and arranging travel by providing a problem notification to the user regarding booking which includes a full service travel website and computer accessible interest bearing bank account that is set up for the express purpose of saving funds for future travel, wherein the website includes information regarding the selected hotel; a reservation viewing button; return button; total cost; add funds button; a booking button; and the selected hotel 2800 preferably displays information regarding the booking of a specific hotel such as a date, time, cancellation policy.

However, Flores et al., Bassett et al., Bakewell et al., and Cundle fails to disclose or teach discloses:
 	wherein the activated on-duty adventure opportunity is configured to be reserved by the participant mobile computing device based on the local beacon signals from the guide mobile 
wherein the guide mobile computing device is configured to receive a confirmation that the on-duty adventure opportunity is reserved, the confirmation including contact information for a user associated with the participant mobile computing device that, prior to the on-duty adventure opportunity being reserved, was not available on the guide mobile computing device

As per independent Claims 1 and 9, the best Foreign prior art,
1)  Lynch et al. (WO 2012/128991 A1) discloses an improved device location detection where a device position can be determined (e.g., via GPS or location service), and this position can be used to identify a user-experience that may be in an area around device, such as within a desired position threshold. A near-field radio system beacon that is associated with the user -experience can be activated in order to identify a distance of device from beacon. 
However, Lynch et al. fails to disclose or teach:
	wherein the activated on-duty adventure opportunity is configured to be reserved by the participant mobile computing device based on the local beacon signals from the guide mobile computing device being detected and without the participant mobile computing device needing to determine its own location, and
wherein the guide mobile computing device is configured to receive a confirmation that the on-duty adventure opportunity is reserved, the confirmation including contact information for a user associated with the participant mobile computing device that, prior to the on-duty adventure opportunity being reserved, was not available on the guide mobile computing device

As per independent Claims 1 and 9, the best NPL prior art of record, 
1) Davis, Alice, ”Beacons on the Horizon,” Q1 2016, attractionsmanament.com, pgs 68-71, (hereinafter referred to as “Davis”) discloses how beacons benefit attractions. Jane 
However, Davis does not discloses or fairly teach:
wherein the activated on-duty adventure opportunity is configured to be reserved by the participant mobile computing device based on the local beacon signals from the guide mobile computing device being detected and without the participant mobile computing device needing to determine its own location, and
wherein the guide mobile computing device is configured to receive a confirmation that the on-duty adventure opportunity is reserved, the confirmation including contact information for a user associated with the participant mobile computing device that, prior to the on-duty adventure opportunity being reserved, was not available on the guide mobile computing device

The remaining dependent claims are considered allowable, as they are dependent and based off of an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1)  Ewart et al. (US Patent No. 7,881,955 B2) discloses a method and system for reservation and management of recreational activities.. 
	2)  Churchill et al. (US PG Pub. 2009/0239552 A1) discloses location-based opportunistic recommendations.
 	3)  Scheuerman, Morgan,  “7 Reasons To Use Beacon Technology On Campuses”, January 25, 2016, elearningindustry.com, 13 pages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314
/F.A.N/Examiner, Art Unit 3628 


/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628